Exhibit 10.8.4

 

SEPARATION AGREEMENT AND RELEASE

 

ALBEMARLE CORPORATION (“Corporation”) and PAUL F. ROCHELEAU (“Employee”) in
consideration of their mutual promises herein set forth, agree as follows:

 

1. Transition. Employee will transition his current accountabilities as Senior
Vice President and Chief Financial Officer effective September 1, 2005 (the
“Transition Date”). As of the Transition Date, Employee will cease to be CFO,
relinquish officer status and resign all Officer and Board positions with the
Corporation and any of its subsidiaries and affiliates. Employee shall provide
the support reasonably necessary to provide a smooth transition with his
successor. Employee will continue as a senior advisor reporting to, and
advising, the Chief Executive Officer of the Corporation (the “CEO”) on certain
business and financial matters for a period of six months following the
Transition Date. However, commencing ninety (90) days after the Transition Date,
Employee may join the board of directors of other companies and within
forty-five (45) days after the Transition Date, Employee may provide paid,
part-time consulting advice provided Employee complies with the provisions of
Article 13 hereof and Employee does not become an employee of any such company
until after the Termination Date.

 

2. General. In consideration of Employee’s service and contributions to the
Corporation and upon the agreement of the Executive Compensation Committee of
the Corporation’s Board of Directors regarding the terms of this Agreement, and
Employee’s agreement to the conditions of this Agreement, Employee and the
Corporation agree that the benefits provided to Employee under this Agreement
shall be in lieu of any other benefits under any other severance program of the
Corporation or under Employee’s original employment offer letter.

 

3. Termination of Employment; Salary. Employee will remain an employee of the
Corporation and Employee’s base salary will remain at $29,166.67 per month
through February 28, 2006, unless terminated earlier pursuant to this Agreement
or Employee elects to resign voluntarily (the “Termination Date”). Until the
Termination Date, Employee will continue to participate in all employee benefit
plans generally available to employees of the Corporation under the terms of
those plans. Unless Employee voluntarily resigns, the Corporation will not
contest Employee’s application for unemployment insurance.

 

4. 2005 Bonus. Except as provided in Sections 15 and 16, Employee will receive a
bonus for 2005, to be paid on February 28, 2006 after receipt of the release set
forth as Exhibit A, equal to $175,000. Employee will not be entitled to any
bonus for service in 2006.

 

5. Performance Units. Under the terms of Employee’s Performance Unit Agreements,
the grant Employee received in 2002 will not vest during the period of
Employee’s employment. As such, this grant shall be forfeited at the Termination
Date. The grant Employee received in 2004 will be earned at the end of 2005 and
50% shall be vested immediately. The multiple of units to determine the earned
award shall be the

 

1



--------------------------------------------------------------------------------

multiple as provided under the Performance Unit Agreement. The vested stock will
be awarded to Employee in early 2006 at the same time other participants receive
their stock. Employee will be eligible to receive this award provided the
Termination Date is after December 31, 2005. The balance of the earned award
will be forfeited as it does not vest for another year.

 

6. Vacation. Employee will be paid for any unused vacation for 2005 within
fifteen (15) days after the Termination Date. Except as provided in Section 16,
if the Termination Date occurs after December 31, 2005, Employee shall be
entitled to be paid for four (4) weeks of vacation for 2006.

 

7. Stock Options. Employee will be able to exercise stock options Employee holds
that are exercisable according to the agreements covering each grant. This
includes currently outstanding option grants Employee received in 2002 (100%
exercisable as of June 17, 2005), and in 2003 (100% exercisable as of January
30, 2006, provided the Termination Date has not occurred by that date). These
may be exercised at any time after they are fully vested up until sixty (60)
days after the Termination Date under the terms specified in the stock option
agreements. The Corporation shall use reasonable efforts not to involve Employee
in a situation where Employee would be legally prevented from exercising his
vested stock options within such sixty (60) day period.

 

8. Pension. Employee has vested a right to a pension under the Retirement Income
Plan of the Corporation, based on Employee’s years of service and compensation
earned while employed. Employee has not met the vesting requirements for the
short service benefit under the Supplemental Executive Retirement Plan (the
“SERP”). Therefore, no benefit will be paid to Employee under the SERP.

 

9. Savings Plan. Employee will be able to make the normal distribution elections
regarding Employee’s Savings Plan account.

 

10. Deferral Plan. Employee will receive a full disbursement of any deferred
compensation amounts within six (6) months after the Termination Date according
to the terms of that Plan.

 

11. Return of Property; Intellectual Property Rights. Employee will return to
the Corporation within 45 days of the Transition Date all property owned by the
Corporation, that is in any way material to the Corporation, including files,
documents, data and records (whether on paper, tapes, disks, or in any other
form, electronic or otherwise), office equipment, credit cards, and not retain
any copies, except that Employee may retain copies of address files compiled
during his employment. Employee will retain employee identification cards
through the Termination Date and then return those on or before that date. For
ninety (90) days after the Transition Date, the Corporation shall provide
Employee with an appropriate office and Employee shall retain his email access,
cell phone and blackberry (if such devices are provided by the Corporation).
Employee acknowledges that the Corporation is the rightful owner of any
programs, ideas, inventions, discoveries, copyright material, or trademarks that
Employee may have originated or developed, or assisted in originating or
developing, during Employee’s period of employment with the Corporation where
any such origination or

 

2



--------------------------------------------------------------------------------

development involved the use of company time or resources, or the exercise of
Employee’s responsibilities for or on behalf of the Corporation. Employee will
at all times, before and after the Termination Date, cooperate with the
Corporation by executing and delivering documents and taking any other actions
as are necessary or requested by the Corporation to assist the Corporation in
patenting, copyrighting, or registering any programs, ideas, inventions,
discoveries, copyright material, or trademarks, and to vest title thereto in the
Corporation.

 

12. Proprietary and Confidential Information. Employee will at all times
preserve the confidentiality of all proprietary information and trade secrets of
the Corporation except to the extent that disclosure of such information is
legally required. The phrase “proprietary information” means material
information that has not been disclosed to the public and that is treated as
confidential within the business of the Corporation such as strategic or
tactical business plans; undisclosed financial data; ideas, processes, methods,
techniques or systems specific to the Corporation; or patented or copyrighted
information, models, devices, programs, computer software, or related
information; documents related to regulatory matters and correspondence with
governmental entities; undisclosed information concerning any past, pending, or
threatened legal dispute; pricing and cost data; reports and analyses of
business prospects; business transactions which are contemplated or planned;
research data; personnel information and data; identities of users and
purchasers of any of the Corporation products or services; and other
confidential information pertaining to or known by the Corporation including
confidential information of a third party which Employee know or should know the
Corporation is bound to protect.

 

13. Prohibited Conduct. During the period ending twelve (12) months following
the Transition Date, Employee, without prior written consent of the CEO, will
not: (i) engage in Competitive Activities (as defined below); or (ii) work for,
own, manage, operate, control, or participate in the ownership, management,
operation, or control of, or provide consulting or advisory services to, any
individual, partnership, firm, corporation, or institution engaged in
Competitive Activities, or any company or person affiliated with such person or
entity engaged in Competitive Activities; provided that Employee’s purchase or
holding, for investment purposes, of securities of a publicly-traded company
shall not constitute “ownership” or “participation in ownership” for purposes of
this paragraph so long as Employee’s equity interest in any such company is less
than five percent.

 

For purposes of this Agreement, “Competitive Activities” means business
activities that are in direct and material competition with the any of the
businesses of the Corporation as they exist on the Transition Date.

 

14. Interference With Business Relations. During the period ending twelve (12)
months following the Transition Date, Employee, without the written consent of
the CEO, will not: (i) recruit or solicit any employee of the Corporation for
employment or for retention as a consultant or service provider; (ii) hire or
participate (with another company or third party) in the process of hiring any
person who is then an employee of the Corporation or provide names or other
information about the Corporation employees to any person or business under
circumstances which could lead to the use of that

 

3



--------------------------------------------------------------------------------

information for purposes of recruiting or hiring; (iii) interfere with the
relationship of the Corporation with any of its employees, agents, or
representatives; (iv) solicit or induce, or in any manner attempt to solicit or
induce, any client, customer, or prospect of the Corporation (1) to cease being,
or not to become, a customer or (2) to divert any business of such customer or
prospect from the Corporation; or (v) otherwise interfere with, disrupt, or
attempt to interfere with or disrupt the relationships, contractual or
otherwise, between the Corporation and any of its customers clients, prospects,
suppliers, consultants, or employees.

 

15. Non-compliance. In the event Employee fails to comply with any of the
covenants under Sections 11, 12, 13 and 14 above, the Corporation may terminate
Employee’s employment prior to the expected Termination Date, with the effect
that certain Performance Units and stock options may not vest as provided in
Sections 5 and 7 above, payments under Section 3 would be discontinued and the
2005 Bonus under Section 4 would not be paid; provided, however, if the
Corporation asserts that Employee has failed to comply with Section 11 or 12,
the Corporation shall provide written notice to Employee and Employee shall have
ten (10) calendar days to correct such violation.

 

16. Release. In consideration of the benefits set forth in this Agreement,
Employee, on behalf of himself, Employee’s heirs, successors and assigns, hereby
agrees to release the Corporation (the “Corporation”) and all of its past,
present and future subsidiaries, affiliates, directors, officers, agents,
representatives, insurers, employees, non-qualified employee retirement plans
and employee welfare plans, and all of its and their respective heirs,
successors and assigns (“Released Parties”) from any and all claims, demands,
actions and liabilities, known or unknown and of whatever kind or nature, that
Employee might have relating to Employee’s employment with the Corporation,
including the termination of that employment. However, Employee is not releasing
Employee’s rights, if any, under any qualified employee retirement plan nor is
Employee releasing any rights or claims arising from events that take place
after the execution of this Agreement.

 

Employee understands that as a consequence of Employee’s signing this Agreement
Employee is giving up, with respect to Employee’s employment with the
Corporation and the termination of that employment, any and all rights Employee
might have (i) to file or join a lawsuit under the Age Discrimination in
Employment Act of 1967, as amended, and any analogous state, local, or municipal
law, regulation, statute or jurisprudence; (ii) to file or join a lawsuit under
the Older Workers Benefits Protection Act (“OWBPA”), and any analogous state,
local, or municipal law, regulation, statute or jurisprudence; (iii) to file or
join a lawsuit under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, The American With Disabilities Act, and
any other federal, state, local or municipal law, regulation, statute or
jurisprudence prohibiting discrimination in employment on the basis of gender,
race, national origin, religion, age, disability or other protected
characteristic; (iv) to bring or join any and all other claims, demands,
complaints or causes of action of any type relating to Employee’s employment
with the Corporation and the termination of that employment, whether based on
theories of employment, contract, quasi-contract, trust, negligence or tort law,
and whether based on statute, regulation, ordinance, common law, jurisprudence,
civil law, or

 

4



--------------------------------------------------------------------------------

otherwise; and (v) to seek attorneys’ fees or costs in connection with any of
the foregoing. Employee further understand that Employee will not apply for
employment with or be eligible for rehire by the Corporation, its subsidiaries
and affiliates.

 

On February 28, 2006, Employee shall deliver to the Corporation the letter
attached hereto as Exhibit A, duly signed and dated. If Employee fails to so
deliver the letter, and after written notice and the expiration five (5) days
after notice has been provided, the Corporation may immediately terminate
Employee’s employment so that Employee will not be paid a 2005 bonus under
Section 4 and Employee will not be entitled to vacation pay for 2006.

 

17. Cooperation. Except for any claims brought or made by Employee under the
terms of this Agreement, Employee agrees to cooperate with the Corporation, upon
reasonable written notice and at reasonable times, in (a) the prosecution and
defense of any litigation or investigations; (b) preparation of any claims or
claims or actions now in existence or that may be threatened or brought in the
future; (c) regulatory or other governmental examinations, any of which relate
to events or occurrences that transpired which you were employed by the
Corporation; and (d) consulting with the Corporation and its advisors,
accountants and auditors with respect to matters that transpired while you were
employed by the Corporation. Prior to the Termination Date, Employee shall
provide such cooperation on an unlimited basis and for no additional
compensation. After the Termination Date, Employee shall provide such
cooperation for up to twenty (20) days for no additional compensation and for
any period of time beyond such twenty (20) days, the Corporation shall pay
reasonable compensation to Employee in addition to the amounts paid or payable
under this Agreement.

 

18. Governing Law. To the extent not preempted by federal law, the provisions of
this Agreement will be construed and enforced in accordance with the laws of
Virginia determined without regard to its choice of law rules.

 

19. Invalidity. If any provision of this Agreement is deemed invalid or
unenforceable, such provision shall be deemed severable from and shall not
affect the remainder hereof, except that no provision shall be severed if it is
apparent under the circumstances that the parties would not have entered into
this Agreement without such provision.

 

20. Acknowledgements. By signing this Agreement, Employee acknowledges and
agrees that the benefits Employee is receiving for executing this Agreement
include consideration over and above benefits Employee would be entitled to
receive without executing this Agreement. In addition, Employee agrees that:

 

a. EMPLOYEE HAS BEEN ADVISED BY THE CORPORATION TO CONSULT WITH AN ATTORNEY
PRIOR TO SIGNING THIS AGREEMENT.

 

b. EMPLOYEE HAS BEEN GIVEN A PERIOD OF TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS AGREEMENT.

 

5



--------------------------------------------------------------------------------

c. Employee has the right to revoke Employee’s acceptance of this Agreement at
any time within seven (7) days of Employee’s signing of this Agreement and
understands that the provisions of this Agreement shall not become effective or
enforceable until after the revocation period has expired. In the event Employee
decides to exercise Employee’s right to revoke, which must be done within seven
(7) days of Employee’s execution of this Agreement, Employee warrants and
represents that Employee will do the following: (i) notify the Corporation in
writing, by letter addressed to Jack P. Harsh, of Employee’s intent to revoke
this Agreement, and (ii) immediately reimburse the Corporation for any
consideration Employee may have received in exchange for the execution of this
Agreement.

 

Employee warrants and represents that Employee’s decision to accept this
Agreement is (i) entirely voluntary on Employee’s part; (ii) not made in
reliance on any inducement, promise or representation whether express or
implied, other than the inducements, representations and promises expressly set
forth in this Agreement; (iii) evidence that Employee fully understand and
appreciate the consequences of signing this Agreement; and (iv) not the result
of any threats or other coercive action to induce acceptance of this Agreement.

 

Except to the extent otherwise required by law, Employee warrants and
acknowledges that Employee may not disclose any of the terms of this Agreement
except to Employee’s immediate family, or legal or financial advisors, provided
that Employee takes all reasonable measures to assure that none of them disclose
the terms of this Agreement to a third party, except as required by law.

 

Employee agrees not to engage in any communications of any sort or any actions,
either directly or through any other person or entity, which disparage (or tend
to disparage), either as statements of opinion or of fact, or which harass or
intimidate (or tend to harass or intimidate) the Corporation or any Released
Party. The Corporation agrees that the members of the Executive Committee of the
Board of Directors of the Corporation shall not engage in any communications of
any sort or any actions, either directly or through any other person or entity,
which disparage (or tend to disparage), either as statements of opinion or of
fact, or which harass or intimidate (or tend to harass or intimidate) the
Employee. Nothing in this paragraph shall prevent Employee or employees of the
Corporation from providing truthful testimony in any administrative or judicial
proceeding.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement by their
signatures below.

 

/s/ Paul F. Rocheleau

--------------------------------------------------------------------------------

Paul F. Rocheleau

 

Witnessed on this 1st day of August, 2005.

 

By:  

/s/ Nicole C. Daniel

--------------------------------------------------------------------------------

    Nicole C. Daniel     Assistant Secretary

 

ALBEMARLE CORPORATION By:  

/s/ Mark C. Rohr

--------------------------------------------------------------------------------

    Mark C. Rohr     President and Chief Executive Officer

 

Witnessed on this 1st day of August, 2005.

 

By:  

/s/ Nicole C. Daniel

--------------------------------------------------------------------------------

    Nicole C. Daniel     Assistant Secretary

 

7



--------------------------------------------------------------------------------

Exhibit A

 

                                    [Insert Date]

 

Albemarle Corporation

330 South Fourth Street

Richmond, VA 23219

Attn: Luke Kissam

 

Dear Sirs:

 

I refer to an agreement dated August 1, 2005 between Albemarle Corporation and
me regarding my termination of employment.

 

I hereby confirm the provisions of Section 16 of such letter and that the
release and understandings contained in Section 16 are hereby updated to be
effective as of the date of this letter.

 

                                    Sincerely yours,

 

 

                                    Paul Rocheleau

 

8